PER CURIAM.
Careful consideration of the questions involved in these cases convinces us that the decisions below were correct for reasons adequately stated in the opinions of the District Judge. Flannery v. United States, 25 F.Supp. 677; Spaid v. United States, 28 F.Supp. 670. As nothing could be added by further discussion of the questions, in the decision of which the lower court followed decisions of the Second Circuit (Helvering v. Archbald, 70 F.2d 720, Helvering v. Walbridge, 70 F.2d 683), the opinions of the District Judge are adopted as the opinions of this Court.
Affirmed.